DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 02/24/2022, in which, claim(s) 1-14 are pending. Claim(s) 1, 7-10 and 14 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1, 7, 9-10 and 14 have been considered. The objection of claim(s) 1, 7, 9-10 and 14 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 8-13, filed 02/24/2022, regarding the U.S.C. 102 and 103 rejections of Claims 1-14 have been fully considered and are not persuasive.
Applicants argue that “Banka and Ray are not analogous art”. 
In response to applicant's argument that Banka and Ray is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Banka teaches sensor-network gateways executing a security policy ([0040]) and Ray teaches efficiency and effectiveness of business processes and enhancement of cyber security ([0003]). Therefore, Banka and Ray are in the same field of endeavor of information security.
Applicants then argue that “neither Banka nor Ray teaches the claimed invention”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). See MPEP § 2141.02.
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “receive a parameter for analysis from an optimization engine” (Line 15) and “receive an optimization priority comprising a parameter for analysis” (Line 21). It is not clear whether the “parameter” is the same parameter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5, 8, and 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2013/0104236 A1) in view of Banka et al. (US 2012/0197911 A1).
Regarding Claims 1 and 8, Ray discloses A method for inventory and asset management with state prediction capability ([0260], “Asset management”), comprising the steps of: 
using a predictive state model operating on the first computing device to:
retrieve the data ([0010], “start with a small initial data set”);
construct a state model for some or all of the plurality of assets ([0013], “A unified risk model…based on unified event detection models and deep contextual understanding of the various operational and business process interdependencies in the enterprise to analyze significant events, predict correlated consequences, and provide intelligent, systematic, and coordinated responses on a real-time basis”); 
predict an unknown or future state for one of the plurality of assets by applying a machine learning algorithm to the data for the one or the plurality of assets ([0080], “Adding or modifying business process rules and/or their parameter settings to control business functions security, efficiency, and effectiveness are other control measures that the synthesis engine can coordinate with rule and learning engines by using various machine learning techniques”, [0169], “The synthesis process (916) could be triggered if control inference engine (614) determines such actions are warranted because it predicts (future state of) the onset of risk increase”); 
using a parametric analyzer operating on the first computing device to:
receive the state model and the prediction ([0169], “The synthesis process (916) could be triggered if control inference engine (614) determines such actions are warranted because it predicts (future state of) the onset of risk increase”);
receive a parameter for analysis from an optimization engine operating on the first computing device ([0080], “analyze a case of anomalous power loss in a power distribution system and trigger a statistically out-of-range alert for the relevant business process rule”);
iterate the state model over a range of values of the parameter to determine a sensitivity of the state model to changes in value of the parameter ([0080], “analyze a case of anomalous power loss in a power distribution system and trigger a statistically out-of-range alert for the relevant business process rule (i.e. a sensitivity of the state model). The formal risk analysis engine prioritizes this particular analysis process highly”); 
send the state model and the determined sensitivity to the optimization engine ([0080], “analyze a case of anomalous power loss in a power distribution system and trigger a statistically out-of-range alert for the relevant business process rule (i.e. a sensitivity of the state model). The formal risk analysis engine prioritizes this particular analysis process highly”); and
using the optimization engine operating on the first computing device to:
receive an optimization priority comprising a parameter for analysis; calculating an optimal state for the state model using the determined sensitivity, the optimal state being a state of the state model that most closely corresponds to the optimization priority ([0032], “Other control attributes of business processes, such as efficiency and effectiveness, may be similarly explored for optimality by use of, for example, holistic analysis and synthetic configuration of the rules and parameters implementing the business processes”, [0079], “a pre-characterized library of security control functions is used to construct optimal implementations of controls at appropriate strengths, locations, and other qualities”, [0169], “provides the exploration space for optimal composition of such functions at appropriate strength and locations”).  
Ray does not explicitly teach but Banka teaches
the data is time series data ([0027], “a time-series of the sensor data”);
using a multi-dimensional time series module operating on a first computing device comprising a first processor and a first memory, and a non-volatile data storage device ([0021], “a sensor node 12 may have one or more resources for carrying out its functions. These resources may include but are not limited to processing capabilities, memory, and power. Sensor 12 may have one or more processors and one or memory devices”) to:
receive state information for a plurality of assets over time ([0014], “Sensor network 10 includes multiple sensor nodes 12 that collect sensor data”, [0019], “a sensor subject may be…time”); 
store the state information as time series data in a multi-dimensional time series database ([0027], “An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data”, [0177], “the contents of a data store 1040 may be stored as a dimensional, flat, hierarchical, network, object-oriented, relational, XML, or other suitable database or a combination or two or more of these”); 
construct a state model for some or all of the plurality of assets from the time series data ([0027], “an aggregator node 16 may aggregate sensor data using temporal factors. An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data. Aggregator node 16 may then provide a statistical characterization of the sensor data generated by a set of sensor nodes 12. As an example and not by way of limitation, an aggregator node 16 may provide a moving average, or autoregressive or integrated or a combination of the aforementioned (state) models”);
Ray and Banka are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banka with the disclosure of Ray. The motivation/suggestion would have been to implement a security policy using an access list that limits access to the data available from sensor network (Banka, [0017].

Regarding Claims 3 and 10, the combined teaching of Ray and Banka teaches 
attaching a plurality of second computing devices to one of a plurality of physical assets, each second computing device comprising a second processor, a second memory, a device identifier, a sensor, a wireless communication device, and a second plurality of programming instructions stored in the second memory and operating on the second processor, wherein the second plurality of programmable instructions, when operating on the second processor (Banka, [0002], “A sensor network may include distributed autonomous sensors”, see Fig. 1), cause the second computing device to: 
periodically determine a state of the physical asset to which it is attached, the state comprising data from the sensor (Banka, [0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”); 
periodically generate a status update message, the status update message comprising the device identifier of the second computing device and the determined state (Banka, [0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”, [0020], “a sensor node 12 may have one or more sensor identifiers (IDs) and generate only particular sensor data related to a particular sensor subject”); and 
send the status update message via the wireless communication device to a first computing device (Banka, [0170], “communicating with a wireless network”); 
wherein the device identifier and determined state for each status update message are saved as time series state information in the multi-dimensional time series database (Banka, [0027], “a time-series of the sensor data”).  

Regarding Claims 4 and 11, the combined teaching of Ray and Banka teaches wherein the sensor is a geolocation sensor (Banka, [0060], “Data may be stamped with the geographic location of the sensor node”).

Regarding Claims 5 and 12, the combined teaching of Ray and Banka teaches wherein the sensor is a temperature sensor (Banka, [0092], “different sensor networks may monitor multiple environmental properties. The type of data determines different properties; temperature”).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2013/0104236 A1) in view of Banka et al. (US 2012/0197911 A1) further in view of Sergey A. Razin (US 2016/0188767 A1).
Regarding Claims 2 and 9, the combined teaching of Ray and Banka teaches
retrieve the state model (Ray, [0013], “A unified risk model”); 
The combined teaching of Ray and Banka does not explicitly teach but Razin teaches
construct a cyber-physical graph of the state model, the cyber-physical graph comprising vertices representing assets, asset characteristics, and asset states, and edges representing relationships between the vertices; and wherein the optimization engine calculates the optimal state using the determined sensitivity by running one or more graph traversal algorithms to determine an optimal path within the cyber-physical graph ([0036], “to utilize a graph theory function 100 in order to model and derive the complex relationships associated with the objects 28 of the computer infrastructure resources”, [0058], “the host device 25 is configured to review the computer infrastructure model 50 to detect an optimal path among computer infrastructure resources 12 in order to deliver guaranteed service levels (including availability), performance, and security”, “the host device 25 is configured to detect relationships among the set of nodes 52 and infrastructure edges 56 of the computer infrastructure model 50. For example, in response to the request 152, the host device 25 examines or traverses through all of the relationships (i.e., edges 56) among the vertices 52 of the model 50 to dynamically identify an optimal path 70 (i.e., a path that provides a preset or guaranteed level of service, performance, and/or security) between the first and second sets of resources 12-1, 12-2”),
Ray, Banka and Razin are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Razin with the combined teaching of Ray and Banka. The motivation/suggestion would have been for utilizing graph theory and clustering analysis to manage and address complex issues within a computer infrastructure and to deliver guaranteed service levels (including availability), performance, and security (Razin, Abstract, [0058]).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2013/0104236 A1) in view of Banka et al. (US 2012/0197911 A1) further in view of Stanley Benjamin Smith (US 2015/0379510 A1).
Regarding Claims 6 and 13, the combined teaching of Ray and Banka does not explicitly teach but Smith teaches
wherein the state information for one or more assets further comprises a condition for execution of a smart contract ([0105], “ conditions of (execution) a Smart Contract”),
Ray, Banka and Smith are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the combined teaching of Ray and Banka. The motivation/suggestion would have been to provide security superior to traditional contract law and to reduce other transaction costs associated with contracting (Smith, [0065]).

Regarding Claims 7 and 14, the combined teaching of Ray, Banka and Smith teaches
generate a smart contract for one of the plurality of assets; receive a parameter for execution of the smart contract, the parameter specifying a condition for execution of the contract; monitor the state information for the one of the plurality of assets for the parameter; and execute the smart contract when the parameter is detected in the state information (Smith, [0088], “a Smart Contract is used to establish parameters for and create links to a data”, [0105], “invoke implementation of the terms and conditions of a Smart Contract”, claim 22, “posting of changes in a data value of at least one data item to said block chain infrastructure; and wherein said observing triggers activation of said smart contract and implementation of said terms and conditions of said smart contract”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497